Citation Nr: 0707512	
Decision Date: 03/13/07    Archive Date: 03/20/07

DOCKET NO.  05-14 058A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and P.W.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from May 1967 to November 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which continued the 50 percent rating for 
the veteran's service-connected PTSD.  He appealed, 
contending that a higher rating was warranted.

The veteran provided testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in October 2006.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran's PTSD is manifested by chronic sleep 
impairment, to include recurrent nightmares, as well as 
symptoms of depression and anxiety.

3.  The veteran's service-connected PTSD is not manifested by 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); nor the inability to establish 
and maintain effective relationships.

4.  The veteran's PTSD has not resulted in frequent periods 
of hospitalization, nor marked interference with employment 
beyond what is contemplated by the current schedular rating.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the 
veteran's PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
sent pre-adjudication notice by a letter dated in July 2004.  
He was also sent additional notice by a March 2006 letter.

Taken together, these letters informed the veteran of the 
evidence necessary to substantiate his current appellate 
claim, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and 
indicated the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), as well as the holding in Quartuccio, 
supra.  Moreover, the March 2006 letter included information 
regarding disability rating(s) and effective date(s) as 
mandated by the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All relevant medical records 
pertinent to the issue on appeal are in the claims folder.  
Nothing indicates that the veteran has indicated the 
existence of any relevant evidence that has not been obtained 
or requested.  Further, he was accorded VA medical 
examinations in July 2004 and July 2005 regarding this case.  
As noted in the Introduction, he had the opportunity to 
present evidence and argument in support of this claim at an 
October 2006 hearing.  Consequently, for these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning the higher of the 
two where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. § 4.130.

When a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a noncompensable (zero percent) evaluation is 
warranted.  Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 50 percent for his service-connected 
PTSD.

The Board acknowledges that the veteran's PTSD is manifested 
by chronic sleep impairment, to include recurrent nightmares, 
as well as symptoms of depression and anxiety.  However, 
these symptoms are part of the criteria associated with a 30 
percent schedular rating, and, as such, clearly do not 
support a rating in excess of the current 50 percent 
evaluation.

In addition, the Board acknowledges that the veteran 
testified at his October 2006 hearing that he experienced 
panic attacks on a daily basis.  Nevertheless, this is 
consistent with the criteria for the current 50 percent 
rating of panic attacks more than once a week.  Thus, this 
symptomatology does not support an increased rating in the 
instant case.

The Board further finds that the veteran's service-connected 
PTSD is not manifested by suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); nor the inability to establish and maintain 
effective relationships.

The Board notes that the veteran indicated at the October 
2006 hearing that he has had suicidal thoughts.  Similarly, 
his girlfriend testified that he has indicated that he does 
not want to live anymore.  However, she also testified that 
he objects to suicide.  At his July 2004 VA examination he 
denied feeling suicidal or homicidal.  He denied suicide 
attempts on the subsequent July 2005 VA examination.  The 
Board acknowledges that treatment records dated in November 
2005 noted that he had suicidal thoughts on a daily basis, 
but he had no intent or plan.  Moreover, records dated in 
January 2006 noted that he denied active suicidal thoughts.

The Board also notes that, when asked at his October 2006 
hearing, the veteran did not identify any obsessional rituals 
which interfered with routine activities.  Similarly, he 
denied any ritualistic or obsessional behavior at both his 
July 2004 and July 2005 VA examinations.  

The medical evidence does not reflect that the veteran's PTSD 
has resulted in his speech being intermittently illogical, 
obscure, or irrelevant.  In addition, it was noted that his 
speech was not pressured at both the July 2004 and July 2005 
VA examinations.  

The medical evidence also does not indicate that the 
veteran's panic attacks and depression are of such severity 
as to have impaired the ability to function independently, 
appropriately and effectively, even though he has reported 
crying spells.  For example, the July 2004 VA examination 
noted that he was able to maintain his activities of daily 
living.  Similarly, records dated in April 2005 note that he 
had no difficulties with his activities of daily living.

The Board acknowledges that the veteran described anger and 
irritability at his October 2006 hearing, including when 
confronted with stressful situations in a work setting.  In 
addition, there were references to anger issues in the 
treatment records, to include a reference to multiple 
homicidal impulses when working and that his temper was 
unstable when around authority figures.  Nevertheless, he 
denied actual episodes of physical violence at the July 2004 
VA examination, even though he reported "I've been close ... I 
had to walk off of my last job before I lost it."  He 
reported no legal problems since a DUI in 1976.  On the 
subsequent July 2005 VA examination it was noted that he 
seemed rather irritable, but was overall cooperative and 
engaging.  He indicated that since his last examination he 
had had a minor altercation with his live-in girlfriend where 
the police were going to be called but the call was canceled.  
He stated that "it was nothing too serious."  

The veteran was found to be oriented to person, place, and 
time at both his July 2004 and July 2005 VA examinations.  
Accordingly, his PTSD has not resulted in spatial 
disorientation.

The Board notes that the veteran testified at his October 
2006 hearing that he has periods where he neglects his 
personal appearance and hygiene.  Nevertheless, it was noted 
that he appeared for the July 2004 VA examination dressed in 
a blue tropical shirt, shorts, and sandals; he was well-
developed and well-nourished; and he had short hair.  
Thereafter, treatment records dated in January and February 
2005 note that he was neatly groomed.  On the more recent 
July 2005 VA examination, he wore a short-sleeved shirt, 
shorts, and sneakers, and was found to be neatly groomed.

The Board acknowledges that the veteran's PTSD has resulted 
in occupational and social impairment.  For example, he is 
currently unemployed, and has asserted that it is due, at 
least in part, due to his PTSD.  Moreover, records from the 
Social Security Administration (SSA), including a March 2004 
decision, provide support for this assertion.  Further, he 
reported being increasingly isolative except for his 
girlfriend and brother, and that he only knew his neighbors 
to say hello to them.  However, all compensable evaluations 
under the schedular criteria include occupational and social 
impairment.  Therefore, the issue is whether the level of the 
veteran's impairment is of such severity as to warrant a 
rating in excess of 50 percent.

Of particular importance in evaluating the veteran's level of 
occupational and social impairment are the global assessment 
of functioning (GAF) scores he has been assigned, because 
such designations are based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).

In this case, both the July 2004 VA examination and treatment 
records dated in April 2005 assigned a GAF score of 55.  The 
more recent July 2005 VA examination assigned a GAF score of 
50.  Nothing in the medical records indicate he received a 
GAF score lower than 50 during the pendency of this case.  It 
is noted that GAF scores of 41 to 50 reflect serious symptoms 
or any serious impairment in social, occupational, or school 
functioning; while GAF scores of 51 to 60 reflect moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  See Carpenter, supra; see also 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American Psychiatric Association, 
1994 (DSM-IV) (which has been adopted by the VA in 38 C.F.R. 
§§ 4.125, 4.130).  Based on the foregoing, the Board finds 
that the veteran's level of occupational and social 
impairment is accurately reflected by the current 50 percent 
rating.

The Board also concurs with the RO's determination that the 
veteran's PTSD does not warrant consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1).  
Although the record reflects that the veteran has had 
outpatient treatment for his PTSD throughout the pendency of 
this case, he has not undergone any period of 
hospitalization.  In fact, he indicated at his VA 
examinations that he has not been hospitalized for his PTSD 
since 1993.  Thus, his PTSD has not resulted in frequent 
periods of hospitalization.  Moreover, for the reasons 
discussed above, the Board has concluded that the veteran's 
level of occupational impairment is accurately reflected by 
his current schedular rating.  As such, his PTSD has not 
resulted in marked interference with employment beyond what 
is contemplated by the current schedular rating.

In view of the foregoing, the Board finds that the veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 50 percent for his PTSD on either a schedular or 
extraschedular basis.  For these reasons, the Board concludes 
that the preponderance of the evidence is against the 
veteran's appeal.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert, supra; Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Therefore, the 
benefit sought on appeal must be denied.


ORDER

Entitlement to an increased rating for PTSD, currently 
evaluated as 50 percent disabling, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


